Title: From George Washington to Benjamin Tasker Dulany, 17 November 1781
From: Washington, George
To: Dulany, Benjamin Tasker


                  
                     Sir,
                     Mount Vernon 17th Novr 1781
                  
                  I learn from Mr Lund Washington, that the Land formerly belonging to Mr Manley, is again about to be offered for sale, & that you & I are like to be the only competition in the purchase of it—That I often treated with Mr Manley in his life time, & since his death with his Executor for that Tract; is a fact which cannot be unknown to you: Equally true is it, that if the Land is exposed to public sale, I shall bid for it, as far as I think it is worth, but no farther.  And as men set different values upon the same thing according to the light in which it strikes them, and their own mode of estimating its value; it is not at all unlikely but that you may be the purchaser.  In the present case however, I ever was, & still am willing, to give the full value of the Land; & as a proof of it, should have no objections to the price being fixed by three honest & judicious Men, to be indifferently chosen.  This I wou’d give.
                  Having premised this thing, the intention of this Letter is to make you a proposition, & explain my motives for it; which, if acceded to, may smooth every difficulty, & prove convenient and beneficial to all parties.  It is to purchase the reversion of your Land in this neck, at the same time I make that of Mr Manleys, if it is for sale.  You are, doubtless, well acquainted with the circumstances of this tract, held by Mrs French; but as no man can have a more perfect knowledge of it, than I have, I think myself fully warranted, in asserting that in less than ten years from this date, there will be no support to the Plantation, and that without the aid of my woodland it cannot be maintained.
                  If my reasons are asked, I will add; that, to say nothing of the Plantation itself, a great part of which is old & much worn, the present fencing cannot last long.
                  That one half of the Plantation at this moment, is dependant upon me for the means of inclosing it.
                  That, though I have not a disposition to be unneighbourly, by depriving Mrs French, or you, of the use of my fences, yet this may not be the case with those who follow me.
                  That the wood-land for fire & timber, bears no proportion to the quantity of cleared Land; and, as has been observed before, will not support the plantation in these articles, but a few years longer, especially if all those long lines of fencing which are furnished by me should be shifted, as is very commonly the case when fields are changed; and,
                  That to depend upon the fencing of another for inclosures, is working Land upon a very uncertain tenure, & at too great a hazard to be warranted by prudence; as ill nature, or even necessity may expose the Crops.
                  That these are facts uncontrovertible, & the reasoning upon them conclusive, none can deny, I mention them to prove—First, that at the same time I discover an inclination to purchase the reversion of your Mand, I know what value to set on it—And, secondly, as an indisputable evidence that sooner or later (if you cannot get some of my woodland) you will for want for Timber & firing, be obliged to part with it to those who have it.  And that this must be done, to a very great disadvantage, when the period of that necessity is absolutely felt, & the land is more exhausted, is evident to common sense.
                  It may be asked, why, under these disadvantages, I would choose to be the purchaser?  The answer is plain, & I shall candidly give it to you:  For besides having timber to supply all the want of your Land it is my wish, although it shou’d not fall into my hands immediately, to have in expectation, by reversion, all the Lands in this neck; that I may without loss of time; proceed to the inclosing of it, by a large Ditch, & strong Post Rail fence on the outer boundary of it.  This Sir, & the prospect of having the exclusive possession of the whole neck, I declare to you upon my honor, are my motives for buying.  It is not the real want of Land (for I have already more than I have hands to work) nor the extraordinary value of this tract that prompts me to the measure.  From a full conviction that I cannot in the course of nature, remain long upon this theatre; I have a desire to see such things as are within my reach, accomplished as soon as possible.  On this principle, it is, I shall go as far to purchase Mr Manley’s Land, as I can conceive it is worth—If the prospect of long life was before me, & I had a mind to play the politician it would be my interest to let Mr Manleys Land fall into your hands without a single bid for it on my part; because having scarcity of fencing yourself, & his land, I believe, not a stick of timber upon it; it would so much increase the demand upon the little you have, as to involve at an earlier period, the consequence I have foretold.
                  Having dealt thus freely & frankly in describing the true situation & circumstances of these Lands, & my motives to purchase them, I shall conclude with repeating, that I will take the land of Mr Manley at the price any three honest & judicious men, indifferently chosen, shall fix upon it—That I will do the same thing with respect to yours, If you incline to sell—or if you will fix the price yourself (having a just regard to the quality & circumstances of the Land) I will give it, without haggling; an allowance being made by men of judgment, conversant in these things, for Mrs French’s life, if she chooses to hold it.
                  I shall offer no apology for making you these proposals—My meaning is good, & my offers are generous—they will stand the test of examination; & it is my wish, that all the parties concerned (vizt Mrs Dulany, Mrs French & Mr Triplet Executor of Mr Manley) may be consulted.  If my proposals & observations are good, they will be struck with the force of them—if they are not, my mistake arises from viewing things in a wrong point of light.
                  I persuade myself, that there is too much liberality in your way of thinking to suppose, that because I have frankly declared my motives for making these proposals & have made generous offers towards purchasing your Land; that I shall set no bounds to my prices, in order to obtain it.  I as frankly declare that this is not my intention—I will give the full value, but no more.  The whole tenour of my conduct hitherto, in this business, must have evinced this; & will more than probable convince Mr Barry (or rather, Mr Wren his Oracle) who was ever afraid to accept the price that was offered for his Land, lest more could be had; of the folly & impolicy of a narrow way of thinking, & give him cause, if I should withhold the same offer in future, to accompany it with repentance.  I am, with esteem & regard Sir, Your Obedient Servant
                  
                     Go: Washington
                     
                  
               